Exhibit 99.1 Radius Health Announces that the Committee for Medicinal Products for Human Use (CHMP) Has Issued a Second Day-180 List of Outstanding Issues in its Regulatory Review of Eladynos™ (Abaloparatide-SC), a Bone Building Agent for the Treatment of Postmenopausal Women with Osteoporosis at High Risk for Fracture Radius Health anticipates an opinion from the CHMP regarding the MAA for Eladynos (abaloparatide-SC) before year-end WALTHAM, Mass., July 21, 2017, Radius Health, Inc. (Nasdaq:RDUS), a science-driven fully integrated biopharmaceutical company that is committed to developing and commercializing innovative therapeutics in the areas of osteoporosis, oncology and endocrine diseases, today announced that on July 21, 2017 the Committee for Medicinal Products for Human Use (CHMP), the scientific committee of the European Medicines Agency (EMA), issued a second Day-180 List of Outstanding Issues and requested additional data analyses related to the safety and efficacy of abaloparatide-SC in the process of their ongoing regulatory review. Radius expects the CHMP to issue an opinion regarding the MAA for abaloparatide-SC prior to the end of 2017. “There is a significant unmet medical need among postmenopausal women with osteoporosis at high risk of a fracture,” said Jesper Høiland, President and Chief Executive Officer of Radius Health, “and we look forward to working with the CHMP to address the additional questions raised in the review.” If approved, abaloparatide-SC will be marketed in the European Union as Eladynos and would be the first new anabolic approved in Europe in 14 years.Abaloparatide-SC was approved by the U.S. Food and Drug Administration in April 2017 for the treatment of postmenopausal women with osteoporosis at high risk for fracture and is marketed in the U.S. as TYMLOS™. About TYMLOS (abaloparatide) TYMLOS (abaloparatide) was approved by the U.S. Food and Drug Administration for the treatment of postmenopausal women with osteoporosis at high risk for fracture defined as history of osteoporotic fracture, multiple risk factors for fracture, or patients who have failed or are intolerant to other available osteoporosis therapy.In the European Union abaloparatide-SC is an investigational agent and has not been approved. Radius also is developing abaloparatide-transdermal (abaloparatide-TD) based on 3M's patented Microstructured Transdermal System technology for potential use as a treatment for postmenopausal women with osteoporosis. IMPORTANT SAFETY INFORMATION FROM THE U.S. PRESCRIBING INFORMATION WARNING: RISK OF OSTEOSARCOMA • Abaloparatide caused a dose-dependent increase in the incidence of osteosarcoma (a malignant bone tumor) in male and female rats. The effect was observed at systemic exposures to abaloparatide ranging from 4 to 28 times the exposure in humans receiving the 80 mcg dose. It is unknown if TYMLOS will cause osteosarcoma in humans. • The use of TYMLOS is not recommended in patients at increased risk of osteosarcoma including those with Paget's disease of bone or unexplained elevations of alkaline phosphatase, open epiphyses, bone metastases or skeletal malignancies, hereditary disorders predisposing to osteosarcoma, or prior external beam or implant radiation therapy involving the skeleton. • Cumulative use of TYMLOS and parathyroid hormone analogs (e.g., teriparatide) for more than 2 years during a patient’s lifetime is not recommended. Orthostatic Hypotension: Orthostatic hypotension may occur with TYMLOS, typically within 4 hours of injection. Associated symptoms may include dizziness, palpitations, tachycardia or nausea, and may resolve by having the patient lie down. For the first several doses, TYMLOS should be administered where the patient can sit or lie down if necessary.
